El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
De la transcripción de autos constan los siguientes he-chos :
En septiembre 25, 1939 el fiscal radicó acusación contra el apelante por un delito de atentado contra la vida. Seña-lada para el 9 de octubre del mismo año la lectura de la acu-sación, compareció el acusado asistido de su abogado, hizo alegación de “no culpable” y solicitó juicio por jurado.
En enero 14, 1942, el acusado radicó una moción para el archivo y sobreseimiento del caso, alegando que la corte no adquirió jurisdicción sobre la persona del acusado, por no haber éste tenido asistencia de abogado desde el momento en que fué arrestado y haber iniciado la investigación del caso el magistrado investigador.
Por considerar que la cuestión jurisdiccional planteada era de extraordinaria importancia, la Corte de Distrito de Humacao se constituyó “in bank” y declaró sin lugar la excepción de falta de jurisdicción, procediendo a celebrar el juicio. Declarado culpable de acometimiento y agresión grave, el acusado fué condenado a tres meses de prisión. Y no estando conforme, interpuso el presente recurso, basán-dolo en la simple alegación de que durante la “etapa inicial *532del proceso” o sea “durante el examen preliminar”, el acu-sado fné privado de sn derecho a estar representado por abogado, derecho qne no fné renunciado por él. Y cita en apoyo de sn contención el caso de Pueblo v. Rivera, 9 D.P.R. 403, en el qne se resolvió que el proceso criminal contra nn acusado comienza desde el momento en qne se practica sn arresto y se le encarcela o se le pone en libertad bajo fianza. Véase: Pueblo v. Capestany, 37 D.P.R. 586, 595.
El apelante no nos ha colocado en condiciones de qne podamos determinar enándo comenzó el proceso en sn contra. Del récord ante nos no aparece la fecha en qne se prac-ticó el arresto del acusado. Sí aparece que éste, después de ser arrestado, prestó fianza para poder permanecer en liber-tad; y qne compareció al acto del arraignment acompañado de abogado. Tampoco existe constancia alguna de qne se celebrara nn examen preliminar, durante el cual el acusado, según se alega, se viera privado de su derecho a estar repre-sentado por abogado. Estas deficiencias son por sí solas su-ficientes para qne desestimemos el recurso. Pueblo v. Otero, 48 D.P.R. 1016; Pueblo v. Lafont, 54 D.P.R. 368; Pueblo v. Mediavilla, 54 D.P.R. 565; Pueblo v. Corsino, 54 D.P.R. 49.
 El apelante basa sn alegado derecho a estar asis-tido de abogado desde el momento de su arresto y durante el examen preliminar, en la interpretación qne a su juicio debe darse a la decisión del Tribunal Supremo Federal en Johnson v. Zerbst, 304 U. S. 458 y las decisiones de esta Corte Suprema en Ex parte Hernández Laureano, 54 D.P.R. 416; Ex parte Resto, 55 D.P.R. 725; y Rodríguez v. Corte, 59 D.P.R. 652. No vamos a hacer un examen detenido de las citadas decisiones. Basta decir que en ellas se sostiene que todo acusado tiene el derecho constitucional de estar repre-sentado por abogado para su defensa; que ese derecho puede ser renunciado, pero la renuncia debe ser hecha en forma tal que revele que el acusado conocía su derecho y lo renunció competente e inteligentemente; que es el deber de la corte *533ante la cual ha de celebrarse el juicio, advertir al acusado de sn derecho a estar asistido de abogado, debiendo además, en el caso de que el acusado carezca de medios para emplear nn abogado, nombrarle tino para que le asista en el acto del arraignment y le defienda durante el juicio; y, por último, que cuando la corte sentenciadora ha celebrado la vista y sentenciado al acusado, sin cumplir estrictamente con dichos requisitos constitucionales, la sentencia impuesta es nula, por falta de jurisdicción.
Nuestra decisión en Ex parte Resto, supra, no tiene el al-cancé que pretende darle el apelante. La petición de habeas corpus radicada por Resto se basó en que “en ningún mo-mento desde su arresto hasta su encarcelación el peticionario tuvo la asistencia de un abogado defensor y la corte en nin-gún momento le ofreció ni le nombró defensor ... ni le ins-truyó en cuanto al derecho que tenía a estar representado por abogado”. La decisión de esta Corte se basó en que del Libro de Minutas de la corte sentenciadora no apareció “que en momento alguno durante el arraignment y sentencia del acusado éste estuviese representado por o asistido de un abogado defensor”.
La regla sentada por nuestra decisión en Ex parte Resto, basada en lo resuelto en Powell v. Alabama, 287 U. S. 45, 77 L. Ed. 158, es que cuando se cita a un acusado para oír la acusación, antes de proceder a su lectura la corte debe in-formar al acusado de su derecho a estar representado por un abogado y preguntarle si tiene abogado, si puede conse-guir uno para que le defienda o si desea que la corte se lo designe. Mientras no se haya cumplido con este requisito, la corte no está debidamente constituida y carece por tanto de jurisdicción para requerir al acusado para que conteste o exeepcione la acusación, a menos que del récord del caso aparezca que el acusado voluntaria e. inteligentemente renun-ciara su derecho a la asistencia de abogado. La cuestión en cuanto al derecho que pueda tener un acusado a estar asis-*534tido de abogado durante el período de tiempo comprendido entre la fecha de su arresto y la del arraignment, no fue con-siderada ni resuelta en Ex parte Resto ni en ninguna otra decisión de este tribunal y es por tanto nueva en esta juris-dicción.
En apoyo de su contención, el apelante cita el artículo 858 del Código Penal de California, la decisión de la Corte Suprema de dicho Estado en People v. Napthaly, 105 Cal. 641, y el artículo 11 de nuestro Código de Enjuiciamiento Criminal.
El citado artículo 858 del Código Penal de California pro-vee que cuando una persona es arrestada y llevada ante un magistrado, bajo acusación de haber cometido un delito pú-blico, el magistrado debe informarle en el acto de la acusa-ción que se le ha formulado y de su derecho a estar asistido por abogado. El artículo 859 del mismo Código dispone que el magistrado debe conceder al acusado un tiempo razonable para conseguir un abogado, posponiendo la investigación para ese propósito.
De acuerdo con la Sección 8 del artículo I de la Consti-tución de California, los delitos públicos se persiguen y cas-tigan mediante acusación (information) radicada por el fiscal "después de examen y orden de prisión dictada por un magistrado.
En People v. Napthaly, supra, se presentó una acusación contra Napthaly imputándole el delito de haber ayudado a un preso a fugarse del penal. Después de haberle sido leída la acusación y antes de formular alegación alguna, el acusado solicitó la desestimación de la acusación por los motivos: (a) que del récord del magistrado aparecía que en el examen preliminar ante él mismo celebrado, el acusado no había es-tado asistido de abogado; (b) que el magistrado se había negado a suspender la investigación para que el acusado pu-diese conseguir abogado; y (c) que el magistrado no informó al acusado de su derecho a la asistencia de abogado. Dene-*535gada la moción y apelado el caso a la Corte Suprema, ésta revocó la sentencia, diciendo:
“Se observará que, bajo esta disposición de nuestra Constitución, un delito puede ser perseguido mediante acusación (information) solamente después de un examen y orden de prisión dictada por un magistrado.
. . La necesidad de tal examen y orden de prisión fué reco-nocida y sostenida en People v. Wilson, 93 Cal. 377, y en Ex parte Baker, 88 Cal. 84.
“Un examen en el que se privó al acusado del derecho garantizá-dole tanto por la Constitución como por el estatuto, de ser defendido por abogado, no era en ningún sentido ün examen legal.
“Fue una sencilla y palpable violación de un derecho fundamental del acusado que hizo que su detención se convirtiera en ilegal.”
Ni la Ley Orgánica de Puerto Rico ni nuestro Código de Enjuiciamiento Criminal contienen disposición alguna que re-quiera como requisito para la validez de una acusación, que ésta sea radicada por el fiscal después de haberse practicado un examen preliminar y librado orden de prisión por un ma-gistrado o juez instructor.
De acuerdo con el artículo 3 del Código de Enjuiciamiento Criminal, cuando se trata de un delito, como el del caso de autos, del cual tiene jurisdicción original- la corte de distrito, el proceso deberá iniciarse “en virtud de acusación presen-tada por el fiscal en sala de justicia y confirmada con su de-claración jurada que será suficiente si en ella se expresa que la acusación se funda en las declaraciones de testigos jura-mentados por él o las declaraciones de testigos examinados ante un juez instructor.”
La jurisprudencia que hemos examinado sostiene que al dejar de presentar una moción, antes del o en el acto del arraignment, para que se desestime la acusación por el fun-damento de no habérsele concedido un examen preliminar, el acusado renuncia a esa objeción. Ex parte McConnell, 83, Cal. 558; People v. Ronsee, 26 Cal. App. 100, 146 P. 65; People v. Ramey, 27 P. (2d) 941; People v. Walsh, 243 P. *53631, 32; People v. Salas, 250 P. 526; y State v. Norman, 52 P. 986.
También renuncia el acusado a la objeción de no haberse celebrado xin examen preliminar, cuando al ser arrestado presta fianza para comparecer ante la Corte de Distrito a oír la acusación que había de formularle el fiscal. Nowak v. Waller, 56 Hun (N. Y.) 647, 10 N. Y. Supp. 199, confirmado 132 N. Y. 590, 30 N. E. 868.

Por las razones expuestas se confirma la sentencia recu-rrida.